Citation Nr: 1210049	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-12 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss from February 23, 2009, to December 16, 2010.

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss from December 17, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2011, the Veteran testified at a video hearing before the undersigned.  A transcript of this hearing has been associated with the claims file.  In August 2011, the Board, among other things, remanded the above issues for further development.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From February 23, 2009, to December 16, 2010, the audiometric test results obtained during examination by audiologists correspond to a numeric designation of no greater than III in the right ear and VIII in the left ear.

2.  From December 17, 2010, the audiometric test results obtained during examination by audiologists correspond to a numeric designation of no greater than VI in the right ear and VII in the left ear.



CONCLUSIONS OF LAW

1.  From February 23, 2009, to December 16, 2010, the Veteran has not met the criteria for a rating in excess of 20 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  From December 13, 2010, the Veteran has not met the criteria for a rating in excess of 30 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that in the current appeal there is no issue as to providing an appropriate application form or completeness of the application.  

The Board next notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for bilateral hearing loss.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the March 2009 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior to the July 2009 rating decision), VA's duty to notify in this case has been satisfied.  

Furthermore, even if VA had a duty to provide further notice and failed to do so, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available post-service treatment records including his records from the Broker, Oklahoma VA Medical Center, C. Blake Stanfield, M.D., Dr. Philip B. Adamson, Putnam North Family Medical Center, Mercy Health Center, and American Hearing Aid Center.  

The Veteran was afforded VA examinations in July 2009, December 2010, and October 2011.  Moreover, the Board finds that the examinations are adequate for rating purposes because after comprehensive examinations of the claimant and after a review of the claimant's medical records and/or the record on appeal, the examiners provided opinions as to the severity of his bilateral hearing loss that allow the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As to the October 2011 VA examination, the Board also finds it substantially complied with the remand instructions because the examiner provided an opinion as to the functional affects caused by the Veteran's bilateral hearing loss including its impact on his ability to communicate and on his employability.  Id; Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Veteran asserts that his bilateral hearing loss meets the criteria for higher evaluations.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's service-connected bilateral hearing loss is rated as 20 percent disabling from February 23, 2009, to December 16, 2010, and 30 percent disabling from December 17, 2010, under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the Veteran filed his claim in February 2009, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Audiometric testing conducted at the July 2009 VA examination showed puretone thresholds of 50, 60, 95, and 100 decibels in the right ear and puretone thresholds of 70, 80, 90, and 105 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 76 decibels in the right ear and 86 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 80 percent in the left ear.

A graphic representation of audiometric testing conducted by the American Hearing Aid Center in September 2009 showed puretone thresholds of 47, 60, 90, and 100 decibels in the right ear and puretone thresholds of 47, 55, 75, and 85 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 74.25 decibels in the right ear and 65.5 decibels in the left ear.  Speech recognition ability was 92 percent in the right ear and 84 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, Table VI and Table VII, the Veteran's right ear hearing loss, at its very worst, is assigned a numeric designation of III and the left ear hearing loss, at its very worst, is assigned a numeric designation of V.  These test scores result in the appellant's bilateral hearing loss being rated as 10 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a rating in excess of 20 percent is not warranted under Table VII.  Id.  This is true from February 23, 2009, to December 16, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Moreover, as is apparent from the results set out above, the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  Moreover, no examiner has indicated that the use of speech discrimination scores is inappropriate because of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a rating in excess of 20 percent is not warranted under these rating criteria.  This is true from February 23, 2009, to December 16, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

However, a review of the record on appeal reveals that the Veteran had thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in the left ear at the July 2009 VA examination.  Consequently, 38 C.F.R. § 4.86(a) is for application.  

With application of the July 2009 test results to 38 C.F.R. § 4.85, Table VI, Table VII, and Table VIa, the Veteran's right ear hearing loss is still assigned a numeric designation of III and the left ear hearing loss is now assigned a numeric designation of VIII.  The July 2009 test scores result in the appellant's bilateral hearing loss being rated as 20 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86(a).  Therefore, a rating in excess of 20 percent is not warranted.  Id.  This is true from February 23, 2009, to December 16, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Audiometric testing conducted at the December 2010 VA examination showed puretone thresholds of 45, 60, 90, and 100 decibels in the right ear and puretone thresholds of 55, 65, 90, and 105 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 73.75 decibels in the right ear and 78.75 decibels in the left ear.  Speech recognition ability was 72 percent in the right ear and 64 percent in the left ear.

Audiometric testing conducted at the October 2011 VA examination showed puretone thresholds of 35, 45, 80, and 85 decibels in the right ear and puretone thresholds of 40, 50, 70, and 80 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 61 decibels in the right ear and 60 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 76 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, Table VI and Table VII, the Veteran's right ear hearing loss, at its very worst, is assigned a numeric designation of VI and the left ear hearing loss, at its very worst, is assigned a numeric designation of VII.  These test scores result in the appellant's bilateral hearing loss being rated as 30 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a rating in excess of 30 percent is not warranted under Table VII.  Id.  This is true from December 17, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Similarly, as is apparent from the results set out above, the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  Moreover, no examiner has indicated that the use of speech discrimination scores is inappropriate because of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a rating in excess of 30 percent is not warranted under these rating criteria.  This is true from December 17, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

A review of the record on appeal reveals that the Veteran had thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in the left ear at the December 2010 VA examination.  Consequently, 38 C.F.R. § 4.86(a) is for application as to this VA examination.  

With application of the December 2010 test results to 38 C.F.R. § 4.85, Table VI, Table VII, and Table VIa, the Veteran's right ear hearing loss is still assigned a numeric designation of VI and the left ear hearing loss is still assigned a numeric designation of VII.  The December 2010 test scores result in the appellant's bilateral hearing loss being rated as 30 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86(a).  Therefore, a rating in excess of 30 percent is not warranted.  Id.  This is true from December 17, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to the claims that the Veteran's bilateral hearing loss is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disability is inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that his bilateral hearing loss, acting alone, caused lost work time and thereby resulted in marked interference with employment or caused frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, while the October 2011 VA examiner opined that his bilateral hearing loss would result in communication difficulty in the presence of background noise as well as in other adverse listening environments, he thereafter opined that it in no way prevented him from obtaining or maintaining employment.  The examiner also opined that the Veteran's bilateral hearing loss does not adversely impact his conditions of daily life including his ability to work.  These opinions are not contradicted by any other medical opinion of record.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  This is true throughout the period of time during which his claim has been pending.  Fenderson, supra.

In reaching the above conclusions, the Board has also not overlooked the Veteran's, his friends and relatives as well as his representative's written statements to the RO, the personal hearing testimony, and the claimant's statements to his doctors.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Davidson, supra.  For example, the Veteran is competent to report that he has problems hearing people talk and others are competent to report that the claimant appeared to have difficulty hearing them.  However, neither the Veteran or any of the other lay persons are competent to opine as to the claimant's puretone thresholds or speech recognition ability because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and probative the medical opinions provided by the credentialed experts at the Veteran's audiological examinations than these lay assertions.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

In adjudicating the current appeal for higher scheduler evaluations, the Board has also not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that the above disability prevents him from obtaining and/or maintaining employment.  In fact, the October 2011 VA examiner specifically opined that his bilateral hearing loss did not adversely impact his employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In adjudicating the current appeal for higher evaluations, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of 

the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for higher evaluations for bilateral hearing loss must be denied. 


ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied at all times from February 23, 2009, to December 16, 2010.

A rating in excess of 30 percent for bilateral hearing loss is denied at all times from December 17, 2010.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


